Citation Nr: 1041065	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-06 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of fracture of the right distal fibula.   



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from December 1968 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Notably, the Veteran has asserted that he has undergone a post-
service right knee amputation which likely would not have been 
required if the prior in-service fracture of his distal fibula 
had not occurred.  See his substantive appeal, on a February 2007 
VA Form 9.  However, review of the claims file reveals that the 
Veteran's claim of service connection for right below-the-knee 
amputation has previously been denied.  It is observed that the 
RO specifically asked the Veteran in an August 2009 letter to 
clarify whether he was claiming service connection for the right 
leg below the knee amputation, noting that it had previously been 
denied by the Board in an August 2004 decision, but the RO 
received no response to its letter.  Nonetheless, the Veteran's 
representative subsequently suggested that the Veteran's 
amputation is related to his disability involving the fibula.  
See November 2009 Informal Hearing Presentation, p. 2.  

In consideration of the foregoing, the Board finds that 
the issue of whether new and material evidence has been 
presented to reopen the previously disallowed claim for 
entitlement to service connection for a below-the-knee 
amputation of the right lower extremity secondary to 
service-connected right knee meniscectomy and residuals of 
a right ankle fracture has been raised by the record.  
Because this issue has not been adjudicated by the RO, the 
Board does not have jurisdiction over the issue, and it is 
referred to the RO for appropriate action.  



FINDING OF FACT

The preponderance of the evidence weighs against a finding that 
the Veteran has suffered from residuals of a fracture of the 
right distal fibula during the claim/appeal period. 

CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's 
service-connected residuals of fracture of the right distal 
fibula have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.7, 4.71a, DC 5262 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and, as discussed herein, none has been shown.

In the present case, the Veteran was advised, in a December 2004 
VCAA notice letter, of the evidence needed to substantiate his 
claim for an increased rating, and the delegation of 
responsibilities between the Veteran and VA in obtaining such 
evidence.  

The Veteran was also informed, in an August 2008 letter, how VA 
determines the disability rating and provided with the schedular 
criteria pertinent to his claim for an increased rating. 

Further, the Veteran has been provided with ample opportunity to 
submit evidence and argument in support of his claim and to 
participate effectively in the processing of his claim during the 
course of this appeal.  As stated above, neither the Veteran nor 
his representative has alleged any prejudice with respect to the 
notice, or lack thereof, received for his increased rating claim 
during the course of this appeal. 

Moreover, the record reflects that the Veteran has been provided 
with a copy of the above rating decision, the January 2007 SOC, 
and the August 2009 SSOC, which include discussion of the facts 
of the claim adjudicated herein, pertinent laws and regulations, 
notification of the bases for the decision, and a summary of the 
evidence considered to reach the decision.  

In consideration of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in June 2005, August 2006, and 
September 2008 in connection with his claim.  The examination 
reports have been reviewed and include all relevant findings.  

While the examiner did not have access to the claims folder when 
evaluating the Veteran, it does not render the examination 
reports inadequate under the facts and circumstances of this 
case.  The Veteran provided adequate information at his 
examinations regarding the history of his claimed disability.  
The examiner also wrote in the August 2006 VA examination report 
that the Veteran now wears a right leg below-the-knee prosthesis.  
This notation by the examiner provides adequate information to 
evaluate the Veteran's claim for an increased rating.  Thus, the 
Board finds that the examination reports are adequate for rating 
purposes in this case.  

Although the representative asserted in the November 2009 
Informal Hearing Presentation (IHP) that the examination reports 
were inadequate because the Veteran's examiner offered no opinion 
on whether the 1980 complications and amputation were necessary 
due to existing damage related to the Veteran's service-connected 
right ankle disability, such opinion is not required in this case 
because it would be more appropriately considered in the context 
of a service connection claim.  As discussed in the Introduction, 
above, the issue of whether new and material evidence has been 
presented to reopen a previously disallowed claim of entitlement 
to service connection for a below-the-knee amputation of the 
right lower extremity secondary to service-connected right knee 
meniscectomy and residuals of a right ankle fracture is a 
separate issue which is being referred to the RO for appropriate 
action.  

Also, private treatment records adequately identified as relevant 
to the Veteran's claim have been provided or obtained, to the 
extent possible, and are associated with the claims folder.  
Further, the Veteran has submitted several written statements in 
connection with his claim and during the course of his appeal.    

Neither the Veteran nor his representative has made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is required 
to comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.  In view of the 
foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, 
but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on movement.  
38 C.F.R. § 4.45.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran seeks entitlement to a compensable 
evaluation for his service-connected residuals of a right distal 
fibula fracture (i.e., right ankle disability).  He is currently 
rated under DC 5262 for impairment of the tibia and fibula.  

DC 5262 provides for a 10 percent rating where there is malunion 
of the tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is warranted where there is malunion of the 
tibia and fibula with moderate knee or ankle disability.  A 30 
percent rating is warranted where there is malunion of the tibia 
and fibula with marked knee or ankle disability, and finally, a 
40 percent evaluation is warranted where nonunion of the tibia 
and fibula is productive of loose motion requiring a knee brace.  
38 C.F.R. § 4.71a, DC 5262.

Although the schedular criteria under which the Veteran is rated 
do not specifically outline any criteria for a noncompensable 
rating, the Board notes that a zero percent evaluation is 
assigned when the requirements for a compensable evaluation are 
not met, pursuant to 38 C.F.R. § 4.31.   

In the present case, service connection for the Veteran's 
residuals of a right fibula fracture was established and a 
noncompensable rating assigned from February 16, 1973, the day 
following the Veteran's separation from active service.  See July 
1973 rating decision.  However, review of the record reveals that 
the Veteran suffered another fracture of the right leg after 
service (i.e., in a 1980 horse accident), which was complicated 
by the onset of gangrene.  See, e.g., private treatment record 
from Dr. R.M. dated October 5, 2002; November 2009 IHP.  The 
Veteran subsequently underwent amputation of his right leg below 
the knee and currently wears a prosthetic leg below his right 
knee.  As a result, he no longer has a right ankle disability and 
is not shown to have any current residuals therefrom.  There is 
no current impairment of the tibia or fibula related to the 
Veteran's service-connected right ankle disability.    

In this regard, the Board notes that the Veteran's representative 
suggested in the November 2009 IHP that the right leg amputation 
was necessary as a result of the damage done to the Veteran's 
ankle in service.  The representative's statement implies that 
the Veteran's amputation should be considered a residual of his 
in-service right ankle fracture.  However, as stated above, the 
issue of whether the Veteran's amputation was related, in whole 
or in part, to his service-connected right ankle disability has 
historically been considered and adjudicated separately from the 
present increased rating claim.  Service connection for the 
Veteran's right leg amputation has not been established, and it 
is more appropriate for such argument to be considered in the 
context of an application to reopen a previously disallowed claim 
rather than this increased rating claim.    

Thus, for the foregoing reasons, the Board concludes that 
preponderance of the evidence weighs against the assignment of a 
compensable rating for any time during the claim/appeal period, 
for the Veteran's right ankle disability.  Therefore, no staged 
rating is warranted.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after 
careful review of the available diagnostic codes and the evidence 
of record, the Board finds there are no other codes that provide 
a basis to assign a higher schedular evaluation for the Veteran's 
claimed disability.     

The Board has further considered whether the Veteran's right 
ankle disability warrants referral for consideration of a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after 
review of the record, the Board finds that any limitations on the 
Veteran's employability due to his service-connected right ankle 
disability have been contemplated in the currently assigned 
noncompensable rating under DC 5262.  The evidence does not 
reflect that his service-connected disability has necessitated 
any frequent periods of hospitalization or caused marked 
interference with employment.  The record does not show an 
exceptional or unusual disability picture not contemplated by the 
regular schedular standards that would warrant consideration of 
the assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable in 
this case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of 
the assignment of an extraschedular evaluation is not warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In reaching the above conclusion, the Board notes that, under the 
provisions of 38 U.S.C.A. § 5107(b), any reasonable doubt is to 
be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim for an increased rating, as 
discussed herein, and the reasonable-doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable evaluation for service-connected 
residuals of a fracture of the right distal fibula is denied.   



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


